Citation Nr: 1142624	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2010, the Board remanded the matter for further development.  It is now ready for adjudication.


FINDING OF FACT

Hearing loss is manifested by no worse than Level I hearing in either ear at any time during the appellate period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities that is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85. 

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85. 

A VA audiological examination was attempted in July 2008.  However, the examiner found that results adequate for rating could not be obtained.  He cited a lack of cooperation with or understanding of testing procedures by the Veteran.  

The Veteran objected to the characterization, and reported that he was attempting to cooperate.  He submitted a statement from his private ENT specialist and supporting audiometric results to show the presence of a current disability.  The submitted testing includes a November 2008 audiometry, which falls within the appellate period.  The licensing of the tester and the form of the speech recognition test are not clearly identified, and the results are therefore valid for VA purposes.  38 C.F.R. § 4.85(a).  Nevertheless, testing showed:


HERTZ
CNC

1000
2000
3000
4000
Avg


RIGHT
45
45
30
75
48.75
92

LEFT
35
40
55
75
51.25
80


A new VA examination was conducted in July 2010.  No problems with cooperation or understanding were reported.  Testing showed:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
35
35
35
55
40
100
LEFT
40
45
45
50
45
98

The valid VA testing shows that from Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  For the right ear, under Table VI of 38 C.F.R. § 4.85 Roman Numeral I is determined.  Either ear can be used as the poorer ear for 38 C.F.R. § 4.85's Table VII as they both equate to the same Roman Numeral.  A 0 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

Although the private testing results are not valid for rating purposes due to the lack of licensing or specific testing information, the Board notes the testing would result in a Roman Numeral IV for the left ear and Roman Numeral I for the right ear.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column IV, the poorer ear.  

Because the testing results, even if valid for rating purposes, would not support assignment on an increased evaluation, remand for development in the form of clarification of the licensure of the audiologist or the specific speech recognition test given is not necessary as the Veteran is not prejudiced.

The Board has also considered his statements that his disability is worse.  Specifically, he alleges that his hearing acuity, and the actual functional impairment form such, is worse than reflected by the criteria of the rating schedule.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As such, the appeal is denied.

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In the present appeal, the most recent VA examiner acknowledged the Veteran's complaints of hearing difficulties and the "significant effect" that it had on the Veteran's occupation in computer networking.  While neither this examiner nor the prior examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, no prejudice results because other evidence of record, to include outpatient treatment records, as well as his own statements, adequately reflected on this issue.  

For instance, while the Veteran sought outpatient treatment to have his hearing aids adjusted, he had done so only occasionally during the current appeal.  Further, at a May 2009 VA outpatient treatment session, he indicated that he was pleased that his hearing aid was working again.  He was also treated on at least one occasion for an infection.  The record also reflects that he successfully attended school and graduated with a degree.

Therefore, while the examinations conducted during the current appeal are defective under Martinak, the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

To that end, extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating schedule permits assignment of higher evaluations for worsening levels of impaired hearing.  Such adequately reflects the manifestations and complaints of the Veteran with regard to his hearing loss, and no further consideration of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved and the appeal is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  June 2008 and January 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted; he has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and performed necessary tests.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, in particular as is discussed above with respect to private audiometric testing, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


ORDER

A compensable evaluation for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


